Case 8:18-cv-02307-SDM-TGW Document 9 Filed 09/07/21 Page 1 of 13 PageID 86


                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION




   UNITED STATES OF AMERICA

   v.                                            CASE NO. 8:17-cr-152-SDM-TGW
                                                          8:18-cv-2307-SDM-TGW

   SERGIO VIERA
   ____________________________________/

                                             ORDER

         Sergio Viera moves under 28 U.S.C. § 2255 to vacate his conviction and

   sentence for being a felon in possession of a firearm, for which he serves 73 months’

   imprisonment. Viera raises eight grounds of ineffective assistance of counsel, each of

   which is premised on his assertion that he was promised a shorter sentence and that

   counsel failed to enforce that promise.

                                   I. BACKGROUND

         Under the terms of a plea agreement Viera pleaded guilty to possession of a

   firearm by a convicted felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

   The United States agreed both to recommend a sentence within the advisory

   guidelines range and to consider any substantial assistance by Viera. Viera faced a

   maximum of 120 months’ imprisonment.

         The presentence report (“PSR”) recommends an offense level of 17, a criminal

   history category of IV, and an advisory guideline range of 37 to 46 months’

   imprisonment. The PSR applies a four-level enhancement under U.S. Sentencing
Case 8:18-cv-02307-SDM-TGW Document 9 Filed 09/07/21 Page 2 of 13 PageID 87


   Guideline § 2K2.1(b)(6)(B) for possession of a firearm in connection with possession

   of narcotics. Viera initially objected to the enhancement and argued that insufficient

   evidence existed to connect the firearm and the narcotics. Viera later withdrew the

   objection.

         Also, the PSR applies a two-level enhancement under § 2K2.1(b)(4) because

   the firearm Viera possessed was stolen. Viera raised no objection to this

   enhancement.

         In accord with the plea agreement the United States recommended a sentence

   of 46 months’ imprisonment, the upper end of the guidelines range. However, the

   district court varied upward and imposed a sentence of 73 months’ imprisonment.

   The district court explained the upward variance (Crim. Doc. 48 at 18–20):

                First, the offense here is troubling for a number of reasons. It’s
                . . . blatantly defiant of the law, well known to the defendant
                that he was disabled from possessing a firearm and he
                nonetheless did, secreting in the trunk of his car a loaded
                .40-caliber with a full magazine, a weapon that is a powerful,
                deadly, and blunt-force handgun, and he decorated the home
                with drugs and firearms. It’s essentially a form of continuation
                of behavior since his early teen years.

                So the offense is disturbing and serious and, if counsel will
                allow me, suggestive of conduct other than what we have here,
                although . . . that suggestion plays no particular role in the
                sentence. Anyway, a most disturbing trend in his conduct.

                He, of course, has a miserable criminal history that is replete
                with both organized and individual violence and a constant
                resort to possession of weapons and ammunition. His conduct
                makes him a stark threat to himself, to others, and to the
                community. And those others include his family, friends.

                It’s palpable that he has little, if any, respect for the law. That
                60-month sentence that he received earlier in his life he’s long
                since forgotten or dismissed and that there is a need here to



                                                -2-
Case 8:18-cv-02307-SDM-TGW Document 9 Filed 09/07/21 Page 3 of 13 PageID 88


                protect the community and to sentence this man in a way that
                creates no unwarranted disparities. . . .

                This defendant’s extremely fortunate to be a Criminal History
                Category IV offender rather than a VI. I suspect that IV may
                not do justice to his efforts as a criminal thus far in his life and
                neither perhaps does the Offense Level 17 quite do justice to
                this one, but we’ve agreed that they’ve properly scored at that
                rate. But the sentence seems to me, in order to serve the
                statutory purposes and in order to have any change of being
                sufficient, needs to represent an increment above earlier
                sentences.

                So considering all, I’m convinced that the sentence is not
                greater than necessary to comply with the statutory purposes of
                sentencing, even though it is a variance mostly above the range
                recommended by the Guidelines.

         Viera appealed his sentence, arguing that it was procedurally and substantively

   unreasonable. The circuit court affirmed. Viera now moves to vacate his conviction

   and sentence by raising eight grounds of ineffective assistance of counsel.

              II. INEFFECTIVE ASSISTANCE OF COUNSEL STANDARD

         “[T]he cases in which habeas petitioners can properly prevail on the ground of

   ineffective assistance of counsel are few and far between.” Waters v. Thomas, 46 F.3d

   1506, 1511 (11th Cir. 1995) (en banc) (quoting Rogers v. Zant, 13 F.3d 384, 386 (11th

   Cir. 1994)). As Sims v. Singletary, 155 F.3d 1297, 1305 (11th Cir. 1998), explains,

   Strickland v. Washington, 466 U.S. 668 (1984), governs an ineffective assistance of

   counsel claim:

                The law regarding ineffective assistance of counsel claims is
                well settled and well documented. In Strickland v. Washington,
                466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the
                Supreme Court set forth a two-part test for analyzing ineffective
                assistance of counsel claims. According to Strickland, first, the
                defendant must show that counsel’s performance was deficient.
                This requires showing that counsel made errors so serious that



                                                -3-
Case 8:18-cv-02307-SDM-TGW Document 9 Filed 09/07/21 Page 4 of 13 PageID 89


                counsel was not functioning as the “counsel” guaranteed the
                defendant by the Sixth Amendment. Second, the defendant
                must show that the deficient performance prejudiced the
                defense. This requires showing that counsel’s errors were so
                serious as to deprive the defendant of a fair trial, a trial whose
                result is reliable. Strickland, 466 U.S. at 687, 104 S. Ct. 2052.

         Strickland requires proof of both deficient performance and consequent

   prejudice. Strickland, 466 U.S. at 697 (“There is no reason for a court deciding an

   ineffective assistance claim . . . to address both components of the inquiry if the

   defendant makes an insufficient showing on one.”); Sims, 155 F.3d at 1305 (“When

   applying Strickland, we are free to dispose of ineffectiveness claims on either of its

   two grounds.”). “[C]ounsel is strongly presumed to have rendered adequate

   assistance and made all significant decisions in the exercise of reasonable

   professional judgment.” Strickland, 466 U.S. at 690. “[A] court deciding an actual

   ineffectiveness claim must judge the reasonableness of counsel’s challenged conduct

   on the facts of the particular case, viewed as of the time of counsel’s conduct.”

   466 U.S. at 690. Strickland requires that “in light of all the circumstances, the

   identified acts or omissions were outside the wide range of professionally competent

   assistance.” 466 U.S. at 690.

         Viera must demonstrate that counsel’s alleged error prejudiced the defense

   because “[a]n error by counsel, even if professionally unreasonable, does not warrant

   setting aside the judgment of a criminal proceeding if the error had no effect on the

   judgment.” 466 U.S. at 691–92. To meet this burden, Viera must show “a

   reasonable probability that, but for counsel’s unprofessional errors, the result of the




                                                -4-
Case 8:18-cv-02307-SDM-TGW Document 9 Filed 09/07/21 Page 5 of 13 PageID 90


   proceeding would have been different. A reasonable probability is a probability

   sufficient to undermine confidence in the outcome.” 466 U.S. at 694.

         Strickland cautions that “strategic choices made after thorough investigation of

   law and facts relevant to plausible options are virtually unchallengeable; and strategic

   choices made after less than complete investigation are reasonable precisely to the

   extent that reasonable professional judgments support the limitations on

   investigation.” 466 U.S. at 690–91. Viera cannot meet his burden merely by

   showing that the avenue chosen by counsel proved unsuccessful.

                The test has nothing to do with what the best lawyers would
                have done. Nor is the test even what most good lawyers would
                have done. We ask only whether some reasonable lawyer at the
                trial could have acted, in the circumstances, as defense counsel
                acted at trial . . . . We are not interested in grading lawyers’
                performances; we are interested in whether the adversarial
                process at trial, in fact, worked adequately.

   White v. Singletary, 972 F.2d 1218, 1220–21 (11th Cir. 1992); accord Chandler v. United

   States, 218 F.3d 1305, 1313 (11th Cir. 2000) (“To state the obvious: the trial lawyers,

   in every case, could have done something more or something different. So,

   omissions are inevitable . . . . [T]he issue is not what is possible or ‘what is prudent

   or appropriate, but only what is constitutionally compelled.’”) (en banc) (quoting

   Burger v. Kemp, 483 U.S. 776, 794 (1987)); see also Jones v. Barnes, 463 U.S. 745, 751

   (1983) (counsel has no duty to raise a frivolous claim).

                                    III. GROUND ONE

         In Ground One Viera claims that counsel was ineffective during plea

   negotiations because counsel convinced him to plead guilty in exchange for a



                                              -5-
Case 8:18-cv-02307-SDM-TGW Document 9 Filed 09/07/21 Page 6 of 13 PageID 91


   three-year sentence. He argues that counsel’s performance was deficient because he

   received a much longer, 73-month sentence.

         The record does not support Viera’s claim. Containing no promise of a

   specific sentence, the plea agreement states that Viera faces a maximum sentence of

   120 months. At the plea hearing Viera confirmed that counsel reviewed each page

   of the plea agreement with him, that he understood the agreement, and that he was

   satisfied with counsel’s representation. He understood that he faced a maximum

   sentence of 120 months, that the sentencing guidelines were advisory, and that he

   could not withdraw his guilty plea if his sentence was longer than expected. Viera

   stated that he was pleading guilty freely and voluntarily and that no one coerced him

   to plead guilty. Viera confirmed that no one had promised him anything, other than

   the terms of the plea agreement, in exchange for his guilty plea. Finally, Viera

   understood that the district court was not a party to the plea agreement and could

   reject the plea agreement, in which case Viera could not withdraw his guilty plea.

         “A guilty plea, if induced by promises or threats which deprive it of the

   character of a voluntary act, is void. A conviction based upon such a plea is open to

   collateral attack.” Machibroda v. United States, 368 U.S. 487, 493 (1962). However, a

   defendant’s statements at the plea hearing “constitute a formidable barrier in any

   subsequent collateral proceedings” because “[s]olemn declarations in open court

   carry a strong presumption of verity.” Blackledge v. Allison, 431 U.S. 63, 74 (1977).

   See also United States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994) (“There is a strong

   presumption that the statements made during the [plea] colloquy are true.”).



                                             -6-
Case 8:18-cv-02307-SDM-TGW Document 9 Filed 09/07/21 Page 7 of 13 PageID 92


   “[W]hen a defendant makes statements under oath at a plea colloquy, he bears a

   heavy burden to show his statements were false.” United States v. Rogers,

   848 F.2d 166, 168 (11th Cir. 1988). “[C]onclusory allegations unsupported by

   specifics [are] subject to summary dismissal, as are contentions that in the face of the

   record are wholly incredible.” Blackledge, 431 U.S. at 74.

         Other than his own conclusory assertions, Viera presents no argument or

   evidence to rebut his affirmations under oath at the plea hearing. Also, the plea

   agreement contains no promise of a specific sentence. Viera establishes neither that

   counsel’s performance was deficient nor that there is a reasonable probability that,

   but for counsel’s performance, he would not have pleaded guilty and would have

   proceeded to trial. See Hill v. Lockhart, 474 U.S. 52, 59 (1985). Viera is entitled to no

   relief on Ground One.

                                   IV. GROUND TWO

         In Ground Two Viera claims that counsel was ineffective for not moving to

   withdraw his guilty plea after the United States broke its promise in the plea

   agreement of a twenty-four-to-thirty months’ sentence. “The government is bound

   by any material promises it makes to a defendant as part of a plea agreement that

   induces the defendant to plead guilty.” United States v. Taylor, 77 F.3d 368, 370 (11th

   Cir. 1996).

         The plea agreement directly contradicts Viera’s claim. Again, the plea

   agreement contains no promise of a specific sentence. Rather, it states that Viera

   faces a maximum sentence of 120 months’ imprisonment and that the United States


                                              -7-
Case 8:18-cv-02307-SDM-TGW Document 9 Filed 09/07/21 Page 8 of 13 PageID 93


   agrees to recommend a sentence within the guidelines range. At sentencing the

   United States fulfilled that promise; however, the district court varied upward from

   the guidelines range. Viera acknowledged that he could not withdraw his guilty plea

   under these circumstances. Viera cannot show that counsel was ineffective for not

   moving to withdraw his guilty plea because the United States broke no promise in

   the plea agreement. He is entitled to no relief on Ground Two.

                                  V. GROUND THREE

         In Ground Three Viera claims that counsel was ineffective for withdrawing his

   objection to the four-level-enhancement under § 2K2.1(b)(6)(B) for Viera’s possession

   of a firearm in connection with possession of narcotics. He vaguely argues that

   counsel should have determined first whether the district court and the United States

   would comply with the plea agreement before withdrawing the objection.

          Section 2K2.1(b)(6)(B) permits a four-level enhancement when the defendant

   possesses a firearm “in connection with another felony offense,” including

   possession of narcotics. The enhancement applies when “a firearm is found in close

   proximity to drugs.” U.S.S.G. § 2K2.1(b)(6)(B), cmt. n.14. Law enforcement

   discovered in Viera’s bedroom “a 12-gauge Mossberg shotgun in plain view[,]” “a

   black bag containing several plastic baggies holding [a] total of 267.9 grams of

   marijuana[,]” “two empty magazines[,]” “a box of 20 rounds of 9mm ammunition, a

   Glock magazine containing 11 rounds of 9mm ammunition, a jar with marijuana

   residue in it, and an M&M container containing approximately 19 grams of

   methamphetamine.” Crim. Doc. 13 at 18–19.



                                             -8-
Case 8:18-cv-02307-SDM-TGW Document 9 Filed 09/07/21 Page 9 of 13 PageID 94


          Viera does not dispute that both the shotgun and the narcotics were discovered

   in his bedroom. He presents no argument or evidence to explain why the four-level

   enhancement is unlawful. Counsel is not ineffective for withdrawing a meritless

   objection to the enhancement. Brewster v. Hetzel, 913 F.3d 1042, 1056

   (11th Cir. 2019) (“Defense counsel . . . need not make meritless motions or lodge

   futile objections.”); Bolender v. Singletary, 16 F.3d 1547, 1573 (11th Cir. 1994) (“[I]t is

   axiomatic that the failure to raise non-meritorious issues does not constitute

   ineffective assistance.”). Viera is entitled to no relief on Ground Three.

                                    VI. GROUND FOUR

          In Ground Four Viera claims that counsel was ineffective for not moving to

   withdraw his guilty plea after the district court overruled his objections to both the

   four- and two-level enhancements for possessing a stolen firearm. Viera presents no

   relevant argument to support this claim. Counsel represents that she did not object

   to the two-level enhancement because the United States provided discovery that

   established the firearm was stolen.

          Viera does not dispute that the firearm he possessed was stolen. He presents

   no argument or evidence to explain why the two-level enhancement was improper.

   Counsel is not ineffective for not asserting meritless objections to the enhancements.

   Viera is entitled to no relief on Ground Four.

                                     V. GROUND FIVE

          In Ground Five Viera claims that counsel was ineffective for not terminating

   the plea agreement after the district court refused to honor its terms. He argues that


                                               -9-
Case 8:18-cv-02307-SDM-TGW Document 9 Filed 09/07/21 Page 10 of 13 PageID 95


    Section 6B1.2(a) requires termination of the plea agreement.

          Section 6B1.2(a) does not require termination of the plea agreement and

    provides no support for Viera’s claim. This provision permits the district court to

    accept plea agreements in which the United States agrees either to dismiss a charge

    or not to pursue potential charges.

          The plea agreement expressly states that the district court is neither a party to

    the agreement nor required to follow the United States’ recommendation of a

    sentence within the guidelines range. Viera consented to these terms and

    acknowledged his understanding of these terms at the plea hearing. Viera fails to

    demonstrate that counsel was ineffective for not terminating the plea agreement. He

    is entitled to no relief on Ground Five.

                                     VII. GROUND SIX

          In Ground Six Viera claims that counsel was ineffective for not withdrawing

    his guilty plea after his sentence was enhanced for a suspected but uncharged offense.

    He vaguely claims that the parties stipulated that such conduct could not form the

    basis of an enhancement.

          Viera identifies neither a stipulation in the plea agreement to support his claim

    nor an offense that formed the basis of an improper enhancement. At the plea

    hearing Viera confirmed that he received no promises beyond those in the plea

    agreement in exchange for his guilty plea. Vague, conclusory, or unsupported claims

    cannot support an ineffective assistance of counsel claim. Tejada v. Dugger,




                                               - 10 -
Case 8:18-cv-02307-SDM-TGW Document 9 Filed 09/07/21 Page 11 of 13 PageID 96


    941 F.2d 1551, 1559 (11th Cir. 1991). Viera cannot demonstrate that counsel was

    ineffective for not withdrawing his guilty plea after an unidentified, improper

    enhancement. He is entitled to no relief on Ground Six.

                                    VIII. GROUND SEVEN

             In Ground Seven Viera claims that counsel was ineffective for not

    withdrawing his guilty plea after the district court determined that his racketeering

    conviction constituted a crime of violence. The record does not support Viera’s

    claim.

             The initial PSR assigned Viera a base offense level of 20 for possessing a

    firearm after a conviction for a crime of violence, namely racketeering. Counsel

    successfully objected to the categorization of racketeering as a crime of violence to

    support the base offense level. The final PSR assigns a base offense level of 14.

    Viera cannot demonstrate counsel was ineffective because the successful objection

    resulted in a lower base offense level. Viera is entitled to no relief on Ground Seven.

                                     IX. GROUND EIGHT

             In Ground Eight Viera claims that counsel was ineffective for not withdrawing

    his guilty plea after the district court imposed a procedurally and substantively

    unreasonable sentence. Viera cannot demonstrate that counsel was ineffective

    because counsel, in fact, objected to the sentence as substantively and procedurally

    unreasonable. Also, the circuit court affirmed Viera’s sentence on appeal, reasoning

    that in light of “Viera’s considerable and violent criminal history,” the sentence was




                                               - 11 -
Case 8:18-cv-02307-SDM-TGW Document 9 Filed 09/07/21 Page 12 of 13 PageID 97


    not “outside the ‘ballpark’ of permissible outcomes.” Crim. Doc. 54 at 7. Viera is

    entitled to no relief on Ground Eight.

           Viera’s motion under Section 2255 to vacate, set aside, or correct his sentence

    is DENIED. The clerk is directed to enter a judgment against Viera, close this case,

    and enter a copy of this order in 8:17-cr-152-SDM-TGW.

                        CERTIFICATE OF APPEALABILITY
                    AND LEAVE TO APPEAL IN FORMA PAUPERIS

           Viera is not entitled to a certificate of appealability (“COA”). A prisoner

    moving under Section 2255 has no absolute entitlement to appeal a district court’s

    denial of his motion to vacate. 28 U.S.C. § 2253(c)(1). Rather, a district court must

    first issue a COA. Section 2253(c)(2) permits issuing a COA “only if the applicant

    has made a substantial showing of the denial of a constitutional right.” To merit a

    certificate of appealability, Viera must show that reasonable jurists would find

    debatable both (1) the merits of the underlying claims and (2) the procedural issues

    he seeks to raise. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478

    (2000); Eagle v. Linahan, 279 F.3d 926, 935 (11th Cir 2001). Because he fails to show

    that reasonable jurists would debate either the merits of the claims or the procedural

    issues, Viera is entitled to neither a certificate of appealability nor an appeal in forma

    pauperis.

           A certificate of appealability is DENIED. Leave to appeal in forma pauperis is

    DENIED. Viera must obtain permission from the circuit court to appeal in forma

    pauperis.



                                               - 12 -
Case 8:18-cv-02307-SDM-TGW Document 9 Filed 09/07/21 Page 13 of 13 PageID 98


         ORDERED in Tampa, Florida, on September 7, 2021.




                                       - 13 -
